EXHIBIT 10.3

AMENDMENT NUMBER TWO
TO THE
GEORGIA-PACIFIC CORPORATION/TIMBER GROUP
1997 LONG-TERM INCENTIVE PLAN




          WHEREAS, pursuant to Section 8 of the Georgia-Pacific
Corporation/Timber Group 1997 Long Term Incentive Plan (the "Plan"), the Board
of Directors of Georgia-Pacific Corporation ("Board") has reserved the right to
amend the Plan; and



          WHEREAS, the Board desires to amend the Plan to provide that any Award
granted pursuant to the Plan shall become fully vested immediately prior to the
Effective Time under the Agreement and Plan of Merger by and among Plum Creek
Timber Company, Inc., Georgia-Pacific Corporation and the Spincos (as defined
therein) dated July 18, 2000;



          NOW THEREFORE, the Board hereby amends the Plan as follows:



          1.    Section 6(b) of the Plan is amended by adding the following
sentence to the end thereof:



          Notwithstanding the terms of any Award Agreement, any Award granted
pursuant to the provisions of this Plan shall become fully vested immediately
prior to the Effective Time under the Agreement and Plan of Merger by and among
Georgia-Pacific Corporation and Plum Creek Timber Company, Inc and the Spincos
(as defined therein) dated July 18, 2000.